IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CARDEL SALMON-MAIR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4159

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION AND IOWA
COLLEGE ACQUISITION
CORP.,

      Appellees.

_____________________________/

Opinion filed October 21, 2014.

An appeal from an order of the State of Florida, Reemployment Assistance
Appeals Commission.
Frank E. Brown, Chairman.

Cardel Salmon-Mair, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Tallahassee, for Appellees.



PER CURIAM.

       Appellant has sought review of an order vacating a decision of the appeals

referee based on the referee’s failure to afford the employer due process of law and

remanding the matter to the referee for further proceedings and rendition of a new
decision.   Because the order on appeal does not bring the administrative

adjudicative process to a close, it is not a final administrative order. See Hill v.

Division of Retirement, 687 So. 2d 1376, 1377 (Fla. 1st DCA 1997).

Consequently, this appeal is premature. Appellee’s Motion to Dismiss, filed on

September 15, 2014, is granted and the appeal is dismissed for lack of jurisdiction.

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                         2